Exhibit 10.1

SETTLEMENT AND RELEASE AGREEMENT

THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into this 12th day of May, 2014 (the “Effective Date”) by and among
(i) SYNDICATED SOLAR, INC., a Delaware corporation, and SYNDICATED SOLAR, INC.
d/b/a Syndicated Solar Construction, a California corporation (each a “Seller”
and collectively, “Seller”), (ii) JUSTIN PENTELUTE, an individual resident of
the State of Colorado (“Owner”), (iii) REAL GOODS SYNDICATED, INC., a Delaware
corporation (“Buyer”), and (iv) REAL GOODS SOLAR, INC., a Colorado corporation
(“Parent”). Seller, Owner, Buyer and Parent are individually referred to here in
a “Party” and collectively as the “Parties”.

RECITALS

A. Seller, Owner, Buyer and Parent are parties to an Asset Purchase Agreement
dated as of August 9, 2013 (the “Purchase Agreement”). Capitalized terms used
herein, but not otherwise defined herein shall have the meanings set forth in
the Purchase Agreement.

B. In addition, Owner accepted an employment offer letter with the Parent dated
as of August 9, 2013 (the “Offer Letter”).

C. Certain disputes have arisen between the Parties with respect to (i) certain
potential breaches of the representations and warranties made by Seller and
Owner in the Purchase Agreement (the “Asserted Breaches”), (ii) potential
indemnification claims related to those Asserted Breaches, and (iii) the amount
of the Purchase Price payable to the Seller.

D. The Parties desire to enter into this Agreement in order to settle the
Dispute (as defined below) and all claims, and disagreements that any Party has
or may have against the other Party with respect to the Dispute (collectively,
the “Claims”).

NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth below, the sufficiency of which is acknowledged by the Parties, the
Parties agree as follows:

AGREEMENT

1. Integration of Recitals. The foregoing Recitals form an integral and
substantive part of this Agreement as if restated in full herein.

2. Dispute. As used herein, “Dispute” means all disagreements between the
Parties regarding the Asserted Breaches, the Purchase Price due and payable to
the Seller now or in the future, and any amounts due and owing to the Owner
pursuant to the terms of the Offer Letter.

3. Settlement. In consideration of the agreements provided herein, including,
without limitation, the release, covenant not to sue, confidentiality and
non-disparagement provisions, and reaffirmation of certain covenants, the
Parties hereby agree as follows:

a. Within five (5) Business Days following the Effective Date, Parent will issue
to Seller 325,140 shares of the Closing Stock Purchase Price (the “Initial Share
Payment”).

 

1



--------------------------------------------------------------------------------

b. To the extent the entire Outstanding AR Amount is collected on or before the
date which is sixty (60) calendar days following the Effective Date (the
“Delivery Date”), Parent will issue to Seller an additional 74,860 shares of the
Closing Stock Purchase Price (the “Additional Share Payment”) in the manner
described below. If less than 100% of the Outstanding AR Amount is collected by
the Delivery Date, Parent will issue to Seller a portion of the Additional Share
Payment equal to the portion of the Outstanding AR Amount collected on or before
the Delivery Date. Any Additional Share Payment will be issued to Seller as
follows: (i) 50% of any Additional Share Payment will be issued to Seller within
five (5) Business Days following the Delivery Date and (ii) the remaining 50% of
the Additional Share Payment will be issued within five (5) Business Days
following the collection of the Ameren rebates described on Exhibit A hereto. It
is further acknowledged and understood that no Additional Share Amount and no
additional Closing Stock Purchase Price shall become due and payable to Seller
with respect to any Outstanding AR Amount which is collected following the
Delivery Date. For purposes hereof “Outstanding AR Amount” means all of the
outstanding accounts receivable set forth on Exhibit A hereto.

c. The Initial Share Payment, and if earned, the Additional Share Payment, shall
serve as payment in full of any and all Purchase Price due to Seller now or in
the future pursuant to the terms of the Purchase Agreement including, without
limitation, any Earnout Payment, and the earnout provisions of the Purchase
Agreement set forth in Section 3.03 of the Purchase Agreement are hereby
terminated and of no further force or effect.

d. Owner and Seller acknowledge and agree that to the extent any checks, wire
payments or other income with respect to any accounts receivable of Parent or
any of its subsidiaries, including, without limitation, those of Buyer which
were purchased from Seller, are paid or otherwise delivered to Seller or Owner,
Seller and Owner shall promptly take such actions necessary to return any such
checks or amount to Parent.

4. Release.

a. As of the Effective Date, in consideration of the mutual promises and
covenants contained in this Agreement, Buyer and Parent hereby fully releases,
remises, acquits, and forever discharges Seller and Owner and their past and
present agents, officers, directors, shareholders, affiliates, and all of their
successors, and assigns, and all of their subsidiaries and other affiliated
companies and their respective shareholders, officers, directors, agents,
employees, legal representatives, successors and assigns, and all of Seller and
Owner’s respective properties, interests and assets of any and every kind and
character whatsoever and wheresoever situated from any and all Claims existing
as of the Effective Date, whether in law or in equity or otherwise. It being
acknowledged and agreed that the rights and obligations imposed upon or accruing
to Buyer and/or Parent pursuant to this Agreement are not released or
discharged. Each of Parent and Buyer further expressly understands and agrees
that by signing this Agreement it and all of its respective past and present
agents, legal representatives, successors, officers, directors, shareholders,
employees, employers, partners, and assigns will be forever bound by the
Agreement’s terms, and that no rescission, modification or release from its
terms will be made for any mistake.

 

2



--------------------------------------------------------------------------------

b. As of the Effective Date, in consideration of the mutual promises and
covenants contained in this Agreement, each of Seller and Owner hereby fully
releases, remises, acquits, and forever discharges Parent and Buyer and their
past and present agents, officers, directors, shareholders, employees, and all
of their successors, and assigns, and all of their subsidiaries and other
affiliated companies and their respective shareholders, officers, directors,
agents, employees, legal representatives, successors and assigns, and all of
Parent and Buyer’s respective properties, interests and assets of any and every
kind and character whatsoever and wheresoever situated, from any and all Claims,
together with all other claims arising out of any acts, omissions, transactions,
transfers, happenings, violations, promises, facts or situations which occurred
or existed at any time before the Effective Date, including, without limitation,
any and all claims related to Owner’s employment with Parent, or the operation
of Parent and its subsidiaries, whether known or unknown, in law or in equity or
otherwise. It being acknowledged and agreed that the rights and obligations
imposed upon or accruing to Seller and/or Owner pursuant to this Agreement are
not released or discharged. Each of Seller and Owner further expressly
understands and agrees that by signing this Agreement it and all of its
respective past and present heirs, estate, agents, legal representatives,
successors, officers, directors, shareholders, employees, employers, partners,
and assigns will be forever bound by the Agreement’s terms, and that no
rescission, modification or release from its terms will be made for any mistake.

5. Covenant Not to Sue; Confidentiality; Non-Disparagement. Each Party agrees,
on behalf of itself, and, its officers and directors:

a. Not to file or cause to be filed, at any time after the Effective Date, any
charge, claim, action, complaint, lawsuit, or other legal, equitable or
administrative proceeding (collectively, “Filings”), with any federal, state,
local, public or private agency, insurers or other authority against the other
Party with respect to the Claims, and to immediately dismiss with prejudice any
such Filing filed on or prior to the Effective Date with respect to the Claims.

b. To keep the terms of this Agreement as well as the facts and circumstances
giving rise to this Agreement completely confidential and not to disclose the
same to any third party without the prior express written consent of the other
Party, except as expressly contemplated herein or as may be required by law or a
court of competent jurisdiction, it being acknowledged and agreed that any
reporting or disclosure obligations of Parent under the securities laws, shall
not require any approval by Seller or Owner.

c. Not, in the case of Owner, to individually, or in the case of Seller, Parent
and Buyer, not permit it’s respective officers or directors to, make, or cause
or encourage others to make, any statements, written or verbal, that defame,
disparage or in any way criticize the personal or business reputation,
practices, or conduct of the other Party. For purposes of this paragraph, a
disparaging statement is any communication which, if publicized to another,
would cause or tend to cause the recipient of the communication to question the
business condition, integrity, competence, or good character of the person or
entity to which the communication relates. Each Party agrees that this
prohibition includes, but is not limited to, statements made on any type of
social networking site posts, consumer review Internet sites, or to the news
media, industry analysts, customers, vendors, or employees (past and present).

 

3



--------------------------------------------------------------------------------

6. Representations and Warranties. Each Party represents and warrants to the
other Party as of the Effective Date as follows:

a. Organization. Such Party has all requisite power and authority to enter into
this Agreement and to perform its obligations hereunder.

b. Authority; Warranty of Authority. This Agreement has been duly executed and
delivered by such Party and constitutes a legal, valid and binding obligation of
such Party, enforceable against them in accordance with its terms. Each Party
warrants that the trustees, officers, and/or corporate agents executing this
Agreement have full and unconditional authority to legally bind such Party to
the terms of this Agreement.

c. No Actions Pending. Such Party hereby expressly warrants and represents that
it has not filed, at any time prior to the Effective Date, as applicable, any
charge, claims, action, complaint, lawsuit or other legal, equitable or
administrative proceeding, with any federal, state, local, public or private
agency, insurers or other authority against the other Party.

d. Investigation of Facts. Each Party represents and warrants that it has made
such investigation of the facts pertaining to this Agreement and all matters
pertaining thereto as such Party deemed necessary.

e. Warranty of Non-Assignment. Each Party warrants and represents that it has
not assigned or transferred, nor purported to assign or transfer, to any person
or any entity any of the Claims.

7. No Admission of Liability. Nothing in this Agreement, including the fact that
it was entered into, shall constitute or be construed in any way as an admission
on behalf of either Party as to such Party’s liability or the validity of any of
the Claims, nor shall it be admissible in any court, administrative agency or
tribunal for any Party, with the exception of a proceeding to enforce or
interpret the terms of this Agreement. Each Party understands that this
Agreement is in full accord and satisfaction of the Claims. Each Party further
understands that the other Party expressly denies any liability whatsoever, and
the Parties have consented to the settlement signified by this Agreement to
avoid the time and expense of further dispute between the Parties.

8. Certain Acknowledgments and Agreements. Each of the Parties hereby
acknowledge and agree as follows:

a. Seller and Owner hereby acknowledge and agree that except as expressly set
forth herein, the terms of the Purchase Agreement remain in full force and
effect and that nothing herein shall otherwise modify or waive Seller and
Owner’s non-competition and non-solicitation covenants set forth in Section 6.06
of the Purchase Agreement.

b. No press release or other public announcement concerning this Agreement or
the transactions contemplated hereby shall be made without advance approval
thereof of the Parties, except as may be required by law, it being acknowledged
and agreed that any reporting or disclosure obligations of Parent under the
securities laws, shall not require any approval by Seller or Owner.

 

4



--------------------------------------------------------------------------------

9. Complete Agreement. This Agreement shall constitute the entire agreement with
respect to the Dispute and there are no other agreements, between the Parties
with respect to the Dispute except as expressly set forth in this Agreement.
Each Party acknowledges that in executing this Agreement that it has relied
solely on its own judgment, belief and knowledge, and except for representations
expressly set forth herein, it has not been influenced by any other
representation or statement of the other Party.

10. Survival. All representations, warranties, covenants and agreements made in
this Agreement shall survive the execution hereof and any investigation made by
or on behalf of the other parties prior to or after such date.

11. Binding Effect. Except as may specifically be provided in this Agreement to
the contrary, the terms and conditions contained in this Agreement shall inure
to the benefit of, and be binding upon the Parties, their agents, legal
representatives, successors, past and present agents, officers, directors,
shareholders, employees, employers, partners, attorneys, insurers, and assigns.

12. Amendment. No modification or amendment of this Agreement shall be valid
unless in writing and signed by the Parties.

13. Severability. In the event that any portion of this Agreement is held to be
unenforceable, the unenforceable portion of the Agreement will be deleted and
the rest of the Agreement will remain in full force and effect.

14. Governing Law. This Agreement shall be construed and interpreted in
accordance with and governed by the internal laws of the State of Colorado.

15. Venue. Each Party hereby expressly agrees that any action to interpret,
construe, or enforce this Agreement shall be brought in the District Court in
and for the City and County of Denver, Colorado, and each Party hereby expressly
waives any objections or defenses to such action based upon improper venue or
lack of personal or subject matter jurisdiction.

16. Notices. All notices, demands, requests, consents and other communications
provided for in this Agreement will be given in writing, or by any
telecommunication device capable of creating a written record (including
facsimile), and addressed to the Party to be notified as follows:

 

If to Seller or Owner:  

621 Smoky Hills Lane

Erie, CO 80516

Attention: Justin Pentelute

Facsimile:

E-mail: plexityllc@gmail.com

If to Buyer or Parent:  

Real Goods Solar, Inc.

833 W. South Boulder Road

Louisville, Colorado 80027-2452

Attention: Kam Mofid

Telephone: (303) 222-8302

E-Mail: kam.mofid@realgoods.com

 

5



--------------------------------------------------------------------------------

with a copy to:  

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado 80202-4432

Attention: Kristin Macdonald

Email: kmacdonald@bhfs.com

17. Actions for Breach. Each Party shall have a right to bring an action to
enforce any of the Agreement’s terms or provisions. Each Party further
acknowledges that a breach or threatened breach of Sections 5, hereof would give
rise to irreparable harm for which monetary damages would not be an adequate
remedy, and hereby agrees that in the event of a breach or a threatened breach
by a Party of any such obligations, the other Party shall, in addition to any
and all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction (without any requirement to
post bond).

18. Headings Descriptive. The headings of the several sections of this Agreement
are intended for convenience only and shall not in any way affect the meaning or
construction of any of this Agreement.

19. No Party Deemed the Drafter. This Agreement is the result of negotiations
between Parent and Buyer on the one hand and Seller and Owner on the other hand.
This Agreement therefore shall not be construed against any particular Party
because of the involvement of that Party or its counsel in its preparation.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be considered one
and the same Agreement as of the Effective Date. This Agreement may be executed
via facsimile or other electronic transmission.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the Effective Date.

 

Seller: SYNDICATED SOLAR, INC., a Delaware corporation By  

/s/ Justin Pentelute

Name:   Justin Pentelute Title:   Chief Executive Officer SYNDICATED SOLAR,
INC., a California corporation By  

/s/ Justin Pentelute

Name:   Justin Pentelute Title:   President Owner:

/s/ Justin Pentelute

Justin Pentelute Buyer: REAL GOODS SYNDICATED, INC., a Delaware corporation By  

/s/ Anthony DiPaolo

Name:   Anthony DiPaolo Title:   Chief Financial Officer Parent: REAL GOODS
SOLAR, INC., a Colorado corporation By  

/s/ Anthony DiPaolo

Name:   Anthony DiPaolo Title:   Chief Financial Officer

 

7



--------------------------------------------------------------------------------

Exhibit A

Outstanding AR Amount

Means the amounts listed below, payable per the original contract with customer,
less the Ameren Rebate Amounts described below where they were to be floated by
EPC/Developer.

Missouri Small Commercial Aging as of March 31, 2014

 

SFDC Project Name   Total Aged     31-60     61-90     91-120     120+    
Per contract,
Ameren rebate
that is floated     Collected
as of
May 9, 2014     Collection
Obligation  

White Auto Body 6134

    98,457.00       —         —         —         98,457.00         (27,648.49
)      70,808.51  

White Auto Body 8300 (Main)

    97,985.00       —         —         97,985.00       —           (27,648.49
)      70,336.51  

White Auto Body 8306

    97,985.00       —         —         —         97,985.00         (27,648.49
)      70,336.51  

White Auto Body 6133

    80,043.00       —         —         —         80,043.00         (27,648.49
)      52,394.51  

White Auto Body Rear

    32,150.00       —         —         32,150.00       —           (27,648.49
)      4,501.51  

Scott Properties 1065 Executive

    81,423.00       —         81,423.00       —         —         (49,500.00 ) 
      31,923.00  

Scott Properties 11500 Olive

    81,418.00       —         81,418.00       —         —         (49,500.00 ) 
      31,918.00  

Scott Properties 777 New Ballas

    81,417.00       —         81,417.00       —         —         (49,500.00 ) 
      31,917.00  

Hy-C Company C (Fire Chief Industries LLC)

    73,250.00       —         73,250.00       —         —         (49,500.00 ) 
      23,750.00  

Hy-C Company C

    73,250.00       —         73,250.00       —         —         (49,500.00 ) 
      23,750.00    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

  $ 797,378.00      $ —        $ 390,758.00      $ 130,135.00      $ 276,485.00
     $ (247,500.00 )    $ (138,242.45 )    $ 411,635.55     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

8